DETAILED ACTION
Status of the Claims
Claims 1-17 and 36 were cancelled in a previous communication.  Claims 18-35 and 37-39 are pending.  Claims 38 and 39 stand withdrawn with traverse and claims 18-35 and 37 are under current examination, in view of the elected species of alkoxysilane “compounds of formula (I)” as recited in claim 19.  

A terminal disclaimer is on file for US Application No. 16/305,460 and US Patent Nos. 8,343,238, 8,506,651, and 8,556,994.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-35 and 37 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodland et al. (US PGPub No. 2009/0291058; publication date: 11/26/2009, of record) in view of Decoster (EP 1795180; publication date: 06/13/2007; cited in Applicant's IDS; citing the English machine translation; of record).

In examples 1 and 2 on pages 6 and 7, Woodland discloses hair conditioning compositions comprising 10 % by weight 3-aminopropyltriethoxysiloxane (i.e. a compound of formula (I), limitations of instant claims 18-25) and 0.5 % by weight of a mixture of myristyl myristate, cetyl palmitate, and stearyl stearate (i.e. a fatty ester; limitations of instant claims 18, 27, 29, 32, and 33).  While the example compositions disclosed by Woodland do not contain an additional silicone, Woodland discloses that 
Decoster discloses that non-volatile silicones, such as polyalkylsiloxanes, polyarylsiloxanes, polyalkylarylsiloxanes, gums and silicone resins, polyorganosiloxanes (e.g. compounds meeting the structural requirements recited in instant claim 34; (para 0058 and para 0062) and specifically polysiloxanes bearing amino groups (para 0064, line 1 and lines 6-8; limitation of instant claim 35) were well-known as a hair conditioning agents at the time of the instant invention.  Decoster specifically discloses Q2-8220, which the instant specification indicates to be an amodimethicone (see page 17 of the instant specification).  Addition of any of the silicone conditioning agents cited by Decoster, including those falling within the metes and bounds of the term “amodimethicone” to the composition disclosed by Woodland would have been prima facie obvious at the time of the instant invention because this represents combining prior art elements according to known methods to yield predictable results (see MPEP 2143(I)(A)).  
Moreover, it would have been prima facie obvious to add amodimethicone to Woodland’s composition.  One of ordinary skill in the art would have been motivated to do so in order to provide further conditioning effect to the composition.  The skilled artisan would have had a reasonable expectation of success because this would merely require adding amodimethicone to the composition, followed by routine testing for conditioning properties of the composition.  
With respect to the ratios and amounts of silane and silicone required by claims 18, 26, and 37, the example compositions do not contain a silane and another silicone in the concentrations required by instant claims 18, 26, and 37; however Woodland discloses that the silane or siloxane may be used in amounts ranging from 2-12 % by weight (para 0034).  This range overlaps with the concentrations recited in instant claims 18, 26, and 37 for these compounds.  Woodland discloses further that the additional additives should be present in amounts less than 20 % by weight in order to avoid interfering with the beneficial effect of Woodland's invention (para 0141).  This would give the Artisan of skill a starting point for routine optimization of the amount of each ingredient and therefore the ratio of each ingredient as well.  Therefore, the examiner does not consider the ratio of silicone to alkoxysilane recited in instant claim 1, nor the amount of each ingredient recited in instant claims 18,26, and 37 to patentably define over the prior art, absent unexpectedly superior performance of the instant invention.  See MPEP 2144.05: Generally, differences in concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the beneficial effects of the silane in combination with the cationic polymer, as well as silicones were known at the time the instant invention as filed.  It would be a matter of routine for the skilled Artisan to test several concentrations of silicone to find a composition that conferred the benefits of disentangling, suppleness, and lightness to hair without interfering with the inventive styling benefits of the silane and cationic polymer disclosed by Woodland.  
With respect to instant claim 28, as noted above, the example composition comprises myristyl myristate, cetyl palmitate, and stearyl stearate.  These compounds are identified on page 10, lines 10-15 of the instant specification as being solid at about 25 C and atmospheric pressure.  
While example compositions disclosed by Woodland do not contain the fatty esters meeting the limitations recited in instant claims 30 and 31, Woodland discloses that isopropyl myristate may also be used in place of or in addition to myristyl myristate, cetyl palmitate, and stearyl stearate (para 0137).  Isopropyl myristate is identified on page 8, lines 20-23 of the instant specification as being liquid at about 25 C and atmospheric pressure.  

Response to Arguments and Declaration
Applicant's arguments filed 08/26/2020 and 03/18/2021 as well as the declaration filed 03/18/2021 have been fully considered but they are not persuasive.

On page 11 of the remarks filed 08/26/2020, Applicant cites previous arguments.
The examiner maintains the obviousness conclusion for reasons of record.

On pages 11-12 of the remarks filed 03/18/2021, Applicant cites the Chaumontet declaration, describing the experiments presented therein.  Applicant argues that in view of the total of four results presented in Chaumontet and Chesneau declarations demonstrate that the results are repeatable.  Applicant argues that these declarations show unexpected results sufficient to overcome the obviousness rejection over Woodland and Decoster.  
The Chesneau declaration has been evaluated previously on the record.  Please refer to the ensuing discussion of the Chaumontet declaration.

Response to Declaration filed 03/18/2021 (Chaumontet declaration):

The declaration filed 03/18/2021 has been fully considered.  The experiment described in the declaration presents curl quality in triplicate samples for locks treated with Woodland’s example formulation and an otherwise identical composition that has amodimethicone and trideceth-6 and cetrimonium chloride.  The prior art comparative composition also contains trideceth-6 and cetrimonium chloride, in order to evaluate the 
As noted previously, an obviousness rejection may be overcome with a persuasive showing of unexpected results.  In order to overcome an obviousness rejection, results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.  (See MPEP 716.02(b).)    
The claims have been amended to require the presence of amodimethicone.  In the interview summary mailed 06/19/2020, the examiner indicated that this places the data presented in the Chesneau declaration commensurate in scope with the claims.  The same is the case for the Chaumontet declaration.  The Chaumontet declaration shows that samples treated with the composition containing amodimethicone (according to the invention) exhibit better defined and geometric curls with a regular step after disentangling in three samples, and the Chesneau declaration shows the same in one sample, thus the results appear to be repeatable.  The declarations are not sufficient to overcome an obviousness rejection because the preponderance of the evidence indicates that this is not a result one having ordinary skill in the art would have found to .  

Conclusion
No claims are allowed.
                                                                                                                                                                                 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617